Citation Nr: 0212602	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  02-06 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right knee 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left knee 
disability.  

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active duty for training from June 1974 to 
November 1974 and from July 12 to July 27, 1975.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In his VA Form 9, dated in May 2002, the veteran requested a 
hearing before a Member of the Board sitting at the RO 
(travel board hearing).  In May 2002, the RO sent the veteran 
notice that if he wanted, he could attend a hearing before a 
member of the Board via video conference from Washington, 
D.C., in lieu of a hearing with the Board member sitting at 
the RO's office.  The letter contained a waiver form and 
stated that if the veteran declined to accept a video 
hearing, he would be kept on the list of claimants waiting 
for a hearing before a member of the Board sitting at the RO.  
In June 2002, the RO received a signed waiver form from the 
veteran, dated in May 2002; however, he did not indicate what 
type of hearing he wished.  In July 2002, the veteran was 
scheduled for a videoconference hearing before a Member of 
the Board in August 2002.  In correspondence dated and 
received in July 2002, the veteran declined the video 
conference hearing and advised VA he preferred to wait for a 
future visit by a member of the Board. 

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
travel board hearing as requested.  
Appropriate notification should be given 
to the veteran and his representative, 
and such notification should be 
documented and associated with the 
veteran's claims folder.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




